Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11196688. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims 1-12 of U.S. Patent No. 11196688 describe all the limitations of Claims 2-11 of the instant application, thus Claims 1-12 of U.S. Patent No. 11196688 anticipate the claims 2-11 of the instant application.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilchenko et al.  (US PG PUB 20160313906), hereinafter "Kilchenko", further in views of Wu et al. (US PG PUB 20180189857), hereinafter "Wu", in further view of Drabek et al. (US PG PUB 20080015887), hereinafter "Drabek".
Regarding Claim 2, Kilchenko discloses:
A method comprising: 
automatically initiating an unsolicited session with a user on a messaging platform when an activity of the user on the messaging platform matches criteria (i.e. when the activity, e.g. selecting specific links, abandoning shopping cart, etc., of a user on a system [i.e. a messaging platform] comprised of websites 122, 124, 126 and TeamSalesAgent matches a trigger condition/criteria [i.e. when an activity of the user on the messaging platform matches criteria], the system [i.e. messaging platform], e.g. chat engine in chat server 752 of the system, may initiate a chat session with the user [i.e. automatically initiating an unsolicited session with a user]; For example, the chat engine may send a sale pitch, “Today Only—10% off coupon and Next Day” [i.e. initiating the chat session], to the user even before the user asks a question [i.e. unsolicited by the user]) (Fig. 1, 752 & 754 - Fig. 7, ¶ 0059 - 0060 and ¶ 0088); 
engaging the user in the unsolicited session on the messaging platform in a subject matter linked to the criteria (i.e. even before the user asks a question [i.e. in the unsolicited session on the messaging platform], the chat engine may send a sale pitch, e.g. “Today Only—10% off coupon and Next Day”, and receive the user input [i.e. engaging the user], wherein the sales pitch is for selling, cross-selling or up-selling a product [i.e. a subject matter] which is related/linked to the user’s activities [i.e. the criteria] on a particular website of the system) (1320 & 1334 – Fig. 13, ¶ 0071, ¶ 0088 and ¶ 0123 - 0125).
However, Kilchenko does not explicitly disclose:
determining an interest level of the user in the subject matter based on the engaging.
On the other hand, in the same field of endeavor, Wu teaches:
determining an interest level of the user in the subject matter based on the engaging (i.e. user sentiment analysis 114 may determine/gauge user’s sentiment [i.e. a level of interest] toward a particular product [i.e. the subject matter] based on a response conversation provided by the user during a chat session with the chat bot; wherein the user’s sentiment indicate the interest level of the user toward the particular product [i.e. subject matter]; For example, the chat bot may say "It's time to stop for a coffee! How would you like a Pikes Place roast coffee from a Starbucks..?" In response, a user may answer "No thanks" [i.e. based on the engaging] and user sentiment analysis may determine that the user is not currently interested [i.e. negative interest level] in the product offering [i.e. subject matter]. On the other hand, the user may provide input such as "do you have XYZ brand of coffee" and user sentiment analysis may determine that the user is interested in [i.e. positive interest level] having XYZ brand of coffee [i.e. subject matter]) (110 & 114 – Fig. 1, and ¶ 0034 – 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kilchenko to include the feature for determining an interest level of the user in the subject matter based on the engaging as taught by Wu so that product recommendations may be provided to the user based on the user’s sentiment/interest level toward a particular product (¶ 0034 – 0035 and ¶ 0046 – 0049).
However, the combination of Kilchenko and Wu does not explicitly disclose:
providing the interest level of the user in the subject with contact information associated with the user.
On the other hand, in the same field of endeavor, Drabek teaches:
providing the interest level of the user in the subject with contact information associated with the user (i.e. the system may determine the customer's level of interest in the product provided by the company for which the customer is eligible; and create a lead record including at least information identifying the customer, e.g. name, address, phone, etc. [i.e. the contact information for the user], the product [i.e. the subject] for which the customer is eligible, and the customer's level of interest [i.e. the interest level of the user] in the product [i.e. the subject]. The lead record may then be transmitted/provided to the company) (¶ 0029 and ¶ 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kilchenko, and Wu to include the feature for determining a score for the interest level has reach a threshold as taught by Drabek so that lead record including information identifying the customer, e.g. name, address, phone, etc., the product for which the customer is eligible, and the customer's level of interest in the product may be provided to company’s sales representatives (Abstract, ¶ 0029 and ¶ 0057).

Regarding Claim 3, Kilchenko, Wu and Drabek disclose, in particular Kilchenko teaches:
wherein automatically initiating further includes evaluating an activity history for the user and the activity in view of the criteria to initiate the unsolicited session (i.e. the system may initiate a chat session with the user [i.e. automatically initiating an unsolicited session with a user] base on the past activities of the user [i.e. evaluating an activity history for the user], e.g. selecting specific links, abandoning shopping cart, etc., that matches a trigger condition/criteria [i.e. in view of the criteria to initiate the unsolicited session]) (Fig. 1, 752 & 754 - Fig. 7, ¶ 0059 - 0060 and ¶ 0088).

Regarding Claim 4, Kilchenko, Wu and Drabek disclose, in particular Wu teaches:
wherein evaluating further includes identifying at least one pattern that is defined in the criteria from the activity history and the activity (i.e. Past user input [i.e. activity history] may be analyzed/evaluated for language patterns [i.e. at least one pattern] indicating users' like, dislike, and/or indifference towards products [i.e. that is defined in the criteria from the activity history and the activity] and such analysis may be based on various determinations that can be made from machine language analysis) (¶ 0025).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 5, Kilchenko, Wu and Drabek disclose, in particular Kilchenko teaches:
wherein automatically initiating further includes monitoring a site associated with an enterprise within the messaging platform and detecting the activity of the user on the site and matching the activity to the criteria (i.e. the system may initiate a chat session with the user [i.e. automatically initiating] base on the past activities of the user that matches a trigger condition/criteria [i.e. in view of the criteria], wherein the activities of the user are identified by tracking/monitoring the websites of the system) (¶ 0088 and ¶ 0110).

Regarding Claim 6, Kilchenko, Wu and Drabek disclose, in particular Kilchenko teaches:
wherein monitoring further includes detecting the activity as being associated with a selection made by the user on the site within the messaging platform, a resource accessed by the user on the site within the messaging platform, or a length of time that the user remained on the site within the messaging platform (i.e. In operation, when an end-user, browsing on the Internet, accesses an affiliate's web site 724 which would typically include media content, triggers the chatbot 756 to launch. Launching of the chat window can be triggered by a variety of activities including no activity from the end-user within a settable period of time, leaving a web page, selecting specific links on a web page [i.e. a selection made by the user on the site within the messaging platform, a resource accessed by the user on the site within the messaging platform]) (¶ 0088).

Regarding Claim 7, Kilchenko, Wu and Drabek disclose, in particular Kilchenko teaches:
wherein monitoring further includes obtaining the activity of the user from metrics collected for the site within the messaging platform (i.e. the tracked/monitored activities of the user may include an affiliate website ID, a reason for discontinuing a transaction 804, one or more items 806, such as a good or service being reviewed by end user, etc. [i.e. metrics collected for the site within the messaging platform]) (Fig. 8, ¶ 0088 and ¶ 0110).

Regarding Claim 8, Kilchenko, Wu and Drabek disclose, in particular Kilchenko teaches:
wherein initiating further includes initiating the unsolicited session as a natural language automated chat session (i.e. even before the user asks a question [i.e. in the unsolicited session], the chat engine may send a sale pitch, e.g. “Today Only—10% off coupon and Next Day” [i.e. a natural language automated chat session]) (¶ 0088).

Regarding Claim 9, Kilchenko, Wu and Drabek disclose, in particular Kilchenko teaches:
wherein engaging further includes engaging the user in the natural language automated chat session within a text messaging session, a voice dialogue session, a Virtual Reality (VR) session, or an instant messaging session processed within the messaging platform (i.e. the chat engine may send a sale pitch, e.g. “Today Only—10% off coupon and Next Day” [i.e. within a text messaging session]; Then, the chat engine may receive the user’s response message and identify keywords [i.e. engaging the user in the natural language automated chat session within a text messaging session]) (1334 – Fig. 13, ¶ 0088 and ¶ 0125).

Regarding Claim 10, Kilchenko, Wu and Drabek disclose, in particular Drabek teaches:
wherein providing further includes providing the contact information, a subject identifier for the subject, and the interest level to one or more of devices and services to subsequently engage the user as a follow-up to the subject of the unsolicited session (i.e. the system may determine the customer's level of interest in the product provided by the company for which the customer is eligible; and creating a lead record including at least information identifying the customer, e.g. name, address, phone, etc. [i.e. the contact information for the user], the product [i.e. the subject matter] for which the customer is eligible, and the customer's level of interest [i.e. the score]] in the product. The lead record [i.e. for follow-up with the user regarding the subject using the contact information] may then be transmitted to the first company) (¶ 0029 and ¶ 0057)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 11, Kilchenko, Wu and Drabek disclose, in particular Kilchenko teaches:
wherein providing further includes generating a profile for the user or updating an existing profile of the user based on the subject matter and the interest level and providing the profile or an updated version of the existing profile (i.e. the system may track and build/generate accurate profile for the user) (¶ 0157).


Claim(s) 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilchenko in views of Wu further in views of Anchala (US PG PUB 20130185176), hereinafter "Anchala", in further views of Drabek.
Regarding Claim 12, Kilchenko discloses:
A method comprising: 
receiving criteria for a site associated with an enterprise (i.e. condition/criteria, e.g. web site registration, shopping cart abandonment, shopping cart checkout, etc., associated with a website 122-126 [i.e. a site] associated with a third-party entity [i.e. an enterprise] may be pre-defined [i.e. received]) (Fig. 1, ¶ 0056 and ¶ 0062), 
wherein the site maintained for a messaging platform (i.e. the website is maintained as part of the system [i.e. a messaging platform] comprised of websites 122, 124, 126 and TeamSalesAgent) (Fig. 1 and ¶ 0059 - 0060); 
obtaining real-time metrics associated with the site that are maintained for the messaging platform (i.e. the system may track [i.e. obtaining] the number of visitors to a website, understanding how visitors use the website [i.e. the site that are maintained for the messaging platform], items visitors placed in their shopping cart, etc. [i.e. real-time metrics]) (¶ 0152 - 0153); 
identifying a user on the messaging platform who is visiting the site (i.e. third-party trackers can match the data they collect about a specific end user who is visiting the website in real time with other databases containing geolocation, financial, and medical information in order to expand the end user's profile to predict the specific end user's age, gender, zip code, income, marital status, parenthood, home ownership, as well as unique interests [i.e. identifying a user on the messaging platform]) (¶ 0155 - 0156); 
tracking user metrics from the real-time metrics while the user is on the site (i.e. the system may track user’s activities [i.e. user metrics], e.g. leaving a web page, selecting specific links on a web page; a change in domain; abandoning a shopping cart [i.e. user metrics from the real-time metrics], while the user is accessing the website) (¶ 0152 – 0153 and ¶ 0088);
determining a portion of the user metrics matches the criteria (i.e. the system may determine the activity, e.g. selecting specific links, abandoning shopping cart, etc. [i.e. a portion of the user metrics], matches a trigger condition/criteria) (¶ 0088);
 identifying a subject matter linked to the criteria (i.e. based on matching of the trigger condition [i.e. linked to the criteria], the system may identify a sale pitch for selling, cross-selling or up-selling a product [i.e. a subject matter]) (¶ 0071and ¶ 0088); 
automatically initiating an unsolicited natural language chat session with the user on the messaging platform relevant to the subject matter (i.e. the system [i.e. the messaging platform] may initiate a chat session with the user [i.e. automatically initiating an unsolicited natural language chat session with a user]; For example, the chat engine may send a sale pitch, “Today Only—10% off coupon and Next Day”, for up-selling a product [i.e. relevant to the subject matter] to the user even before the user asks a question [i.e. unsolicited by the user]) (Fig. 1, 752 & 754 - Fig. 7, ¶ 0059 - 0060 and ¶ 0088).
However, Kilchenko does not explicitly disclose:
determining an interest level of the user based on at least one response received from the user during the unsolicited natural language chat session.
On the other hand, in the same field of endeavor, Wu teaches:
determining an interest level of the user based on at least one response received from the user during the unsolicited natural language chat session (i.e. user sentiment analysis 114 may determine user’s interest level toward a particular product based on a response conversation provided by the user during a chat session with the chat bot; wherein the user’s sentiment indicate the interest level of the user toward the particular product [i.e. subject matter]; For example, the chat bot may say "It's time to stop for a coffee! How would you like a Pikes Place roast coffee from a Starbucks..?" In response, a user may answer "No thanks" [i.e. based on the engaging] and user sentiment analysis may determine that the user is not currently interested [i.e. negative interest level] in the product offering [i.e. subject matter]. On the other hand, the user may provide input such as "do you have XYZ brand of coffee" and user sentiment analysis may determine that the user is interested in [i.e. positive interest level] having XYZ brand of coffee [i.e. subject matter]) (110 & 114 – Fig. 1, and ¶ 0034 – 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kilchenko to include the feature for determining an interest level of the user based on at least one response received from the user during the unsolicited natural language chat session as taught by Wu so that product recommendations may be provided to the user based on the user’s sentiment/interest level toward a particular product (¶ 0034 – 0035 and ¶ 0046 – 0049).
However, the combination of Kilchenko and Wu does not explicitly disclose:
determining a score for the interest level has reach a threshold. 
On the other hand, in the same field of endeavor, Anchala teaches:
determining a score for the interest level has reach a threshold (i.e. the system may determine numeric values [i.e. a score] representing the interest level [i.e. a score for the interest level] of a user is sufficient based on a predetermined threshold [i.e. has reach a threshold]) (408 – Fig. 4, ¶ 0053 and ¶ 0061 - 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kilchenko and Wu to include the feature for determining a score for the interest level has reach a threshold as taught by Anchala so that actions related to a transaction/product may be provided to the user only if the user’s interest level for the transaction/product is above a predetermined threshold (408 – Fig. 4, ¶ 0053 and ¶ 0061 - 0062).
However, the combination of Kilchenko, Wu and Anchala does not explicitly disclose:
providing contact information for the user, the score, and the subject matter to an enterprise service of the enterprise for follow-up with the user regarding the subject using the contact information.
On the other hand, in the same field of endeavor, Drabek teaches:
providing contact information for the user, the score, and the subject matter to an enterprise service of the enterprise for follow-up with the user regarding the subject using the contact information (i.e. the system may determine the customer's level of interest in the product provided by the company for which the customer is eligible; and creating a lead record including at least information identifying the customer, e.g. name, address, phone, etc. [i.e. the contact information for the user], the product [i.e. the subject matter] for which the customer is eligible, and the customer's level of interest [i.e. the score] in the product. The lead record [i.e. for follow-up with the user regarding the subject using the contact information] may then be transmitted to the first company) (¶ 0029 and ¶ 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kilchenko, Wu and Anchala to include the feature for determining a score for the interest level has reach a threshold as taught by Drabek so that lead record including information identifying the customer, e.g. name, address, phone, etc., the product for which the customer is eligible, and the customer's level of interest in the product may be provided to company’s sales representatives (Abstract, ¶ 0029 and ¶ 0057).

Regarding Claim 13, Kilchenko, Wu, Anchala and Drabek disclose, in particular Kilchenko teaches:
wherein determining the portion of the user metrics further includes processing an Artificial Intelligence algorithm that identifies a pattern in the portion of the user metrics that matches a criteria pattern defined in the criteria (i.e. the system that employs self-learning, artificial intelligence may determine the activity, e.g. selecting specific links, abandoning shopping cart, etc. [i.e. a pattern in the portion of the user metrics], matches a trigger condition/criteria) (¶ 0005 and ¶ 0088).

Regarding Claim 18, Kilchenko, Wu, Anchala and Drabek disclose, in particular Kilchenko teaches:
generating a profile for the user or updating an existing profile for the user based on the unsolicited natural language chat session, the subject matter, and the score for the interest level using the contact information (i.e. the system may track and build/generate accurate profile for the user) (¶ 0157).


Allowable Subject Matter
Claims 20 and 21 are allowed.
Claims 14-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451